 1
     THOMAS A. JOHNSON, #119203
     Law Office of Thomas A. Johnson
 2   400 Capitol Mall, Suite 2560
     Sacramento, California 95814
 3
     Telephone: (916) 422-4022
 4
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                  )
     UNITED STATES OF AMERICA,                      )   Case No.: 2:17-cr-143 JAM
 9                                                  )
                   Plaintiff,                       )   DEFENDANT’S STIPULATION AND
10          v.                                      )   ORDER FOR CONTINUANCE OF J&S
11                                                  )
     JASON HARLEY COSTA,                            )   Date: December 4, 2018
12                                                  )   Time: 9:00 a.m.
                   Defendant.                       )   Judge: Hon. John A. Mendez
13                                                  )
14
15          IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
16   Judgment and Sentencing scheduled for December 4, 2018, is continued to March 12,
17   2019, at 9:15 a.m. in the same courtroom. Defendant needs additional time to prepare
18   for sentencing. The United States does not object to defendant’s request for additional
19   time to prepare for sentencing. The PSR schedule is to be amended as follows:
20
     Judgment and Sentencing date:                              March 12, 2019
21
22   Reply or Statement                                         March 5, 2019
23
     Motion for Correction of the Pre-Sentence
24   Report shall be filed with the court and                   February 26, 2019
     served on the Probation Officer and opposing
25   counsel no later than:
26
     The Pre-Sentence Report shall be filed with
27   the court and disclosed to counsel no later                February 19, 2019
     than:
28


                                                                                               1
     Counsel’s written objections to the Pre-
 1
     Sentence Report shall be delivered to the             February 12, 2019
 2   Probation Officer and opposing counsel
     no later than:
 3
     The Proposed Presentence Report Shall be              January 29, 2019________________
 4
     Disclosed to Counsel no Later Than:
 5
 6          The defendant Jason Harley Costa will make no additional motions or requests for

 7   bail prior to March 12, 2019.

 8
 9   IT IS SO STIPULATED.

10
     DATED: November 15, 2018                        By:   /s/ Thomas A. Johnson
11                                                         THOMAS A. JOHNSON
                                                           Attorney for Jason Costa
12
13   DATED: November 15, 2018                              MCGREGOR W. SCOTT
                                                           United States Attorney
14
                                                     By:    /s/ Jason Hitt
15                                                         JASON HITT
                                                           Assistant United States Attorney
16
17                                               ORDER
18          IT IS SO ORDERED.

19   DATED: 11/15/18

20
                                                     /s/ John A. Mendez________
21                                                   HON. JOHN A. MENDEZ
                                                     United States District Court Judge
22
23
24
25
26
27
28


                                                                                              2
